 

Exhibit 10.1

 

FRANCESCA’S SERVICES CORPORATION

 

February 10, 2020

 

Re: Employment Letter Agreement

 

Dear Andrew:

 

Subject to the terms and conditions of this letter agreement (this “Agreement”),
Francesca’s Services Corporation, a Texas corporation (“FSC”), Francesca’s
Holdings Corporation, a Delaware corporation (“Parent”), and Francesca’s
Collections, Inc., a Texas corporation (“FCI” and, collectively with FSC and
Parent, the “Company”) desires to employ you on the terms and conditions of this
Agreement. This Agreement is subject to the Company completing satisfactory
background and reference checks and shall be effective as of the Effective Date.

 

1.  Employment; Compensation and Benefits.

 

(a)  Position and Duties. You shall serve as the Company’s President and Chief
Executive Officer and as a member of the board of directors of Parent. During
your Period of Employment (as defined below) with the Company, you agree to
(i) devote substantially all of your business time, energy and skill to the
performance of your duties for the Company, (ii) perform such duties in a
faithful, effective and efficient manner and (iii) hold no other employment.

 

(b)  Period of Employment. Your start date will be March 9, 2020 (the “Effective
Date”). Your “Period of Employment” begins on the Effective Date and is for an
indefinite term, until terminated as provided in Section 2(a).

 

(c)  Base Salary. Your base salary (the “Base Salary”) shall be at an annualized
rate of Seven Hundred Thousand Dollars ($700,000.00) and shall be paid in
accordance with the Company’s regular payroll practices in effect from time to
time.

 

(d)  Annual Bonus. You may be eligible for an annual incentive bonus based on
the Company’s annual bonus plan that may exist from time to time. Your target
annual incentive bonus amount for a particular fiscal year of the Company during
the Period of Employment shall equal One Hundred Twenty Five Percent (125%) of
your Base Salary for that fiscal year. With respect to the fiscal year in which
the Effective Date occurs, you will be eligible for a bonus for such fiscal
year, pro-rated to reflect the number of calendar days of your employment with
the Company from the Effective Date through the end of the fiscal year and the
Company’s performance for such period as determined by the Compensation
Committee of the Parent’s Board of Directors (the “Compensation Committee”) in
consultation with the Chief Executive Officer relative to performance goals
previously established by the Compensation Committee for fiscal 2020 bonuses for
the Company’s other senior executives. Such annual incentive bonus shall be paid
following completion of the applicable fiscal year at such time as bonuses are
generally paid to the Company’s executives.

 



 

 

 

(e)  Relocation Assistance. In connection with your execution of this Agreement,
you will be entitled to relocation assistance as follows:

 

   

(i) A moving and relocation lump-sum payment of Two Hundred Thousand Dollars
($200,000), to be paid to you with your first payment of Base Salary (the
“Relocation Payment”). If you voluntarily terminate your employment without Good
Reason or your employment is terminated with Cause in accordance with Section
2(a) prior to the second anniversary of the Effective Date, you agree to
reimburse the Company (i) 100% of the Relocation Payment if such termination
occurs prior to the first anniversary of the Effective Date and (ii) for a
prorated portion of an amount equal to 1/2 of the Relocation Payment based on
the portion of the second year of employment not completed (for example,
$100,000 to be repaid if you are employed for zero days of the second year, with
a reduction of 1/365 of $100,000 (approximately $273.97) for each additional day
of the second year during which you are employed).

 

(ii) Reimbursement of travel costs (business class or economy air tavel) and
lodging costs for two trips from New York to Houston for you and your immediate
family in connection with procuring permanent housing in the Houston
metropolitan area, subject to the Company’s policy for reimbursement of employee
travel expenses.

 

(iii) The procurement of furnished temporary housing in the Houston metropolitan
area reasonably acceptable to you and the Company, to be paid for by the Company
and made available to you from a date mutually agreed by you and the Company
until June 30, 2020.

 

(iv) You acknowledge that the Relocation Payment and other relocation assistance
provided under this Agreement provides for non-deductible moving and relocation
expenses and will be included in your gross income as wages and subject to
withholding of all applicable taxes.

 

(f)  Legal Expenses. The Company agrees to reimburse you promptly for the
reasonable and documented fees and expenses of your legal counsel in connection
with the review and preparation of this Agreement, in an amount not to exceed
Ten Thousand Dollars ($10,000).

 

(g)  Retirement, Welfare and Fringe Benefits. During the Period of Employment
you shall be entitled to participate in all employee savings and welfare benefit
plans and programs, and fringe benefit plans and programs, made available by the
Company to the Company’s employees generally, in accordance with the eligibility
and participation provisions of such plans and as such plans or programs may be
in effect from time to time. You will be eligible for twenty (20) days of
paid-time-off each year in accordance with the Company’s policies.

 

(h)  RSU Grants. In connection with your actual commencement of employment with
the Company as of the Effective Date, you will be granted the following awards
of restricted stock units relating to Parent’s common stock in accordance with
the Francesca’s Holdings Corporation 2015 Equity Incentive Plan (the “Plan”):

 



2

 

 

    (i) An award on the same terms and conditions as the annual awards of
performance shares granted to the Company’s other executive officers in March
2020 for the Company’s 2020 fiscal year (including the performance metrics,
goals and weightings applicable to such awards), with the target number of
shares subject to such award to be determined by dividing (A) the product
obtained by multiplying (x) Five Hundred Thousand Dollars ($500,000), by (y) a
fraction, the numerator of which is the number of calendar days between the
Effective Date and the last day of the Company’s 2020 fiscal year and the
denominator of which is three hundred sixty-five (365), by (B) the closing price
of a share of Parent’s common stock on The Nasdaq Stock Market on the last
trading day prior to the Effective Date.  Such award will be made in March 2020
in connection with the setting of the aforementioned performance metrics, goals
and weightings.

 

    (ii) An award of a number of time-vested shares determined by dividing (A)
Five Hundred Thousand Dollars ($500,000), by (B) the closing price of a share of
Parent’s common stock on The Nasdaq Stock Market on the last trading day prior
to the Effective Date, such award to vest (x) with respect to one-third (1/3rd)
of the shares on first anniversary of the Effective Date if your employment with
the Company continues through the first anniversary of the Effective Date, (y)
with respect to one-third (1/3rd) of the shares on the second anniversary of the
Effective Date if your employment with the Company continues through the second
anniversary of the Effective Date and (z) with respect to the remaining
one-third (1/3rd) of the shares on the third anniversary of the Effective Date
if your employment with the Company continues through the third anniversary of
the Effective Date.

 

Each of these grants will be evidenced by a Restricted Stock Unit Award
Agreement, be subject to the approval of the Compensation Committee, and be in
accordance with the terms and conditions of the Plan.

 

(i)  Future Long-Term Incentive Grants. During the Period of Employment, you
shall be eligible to be granted an award under the Company’s long-term incentive
program for the Company’s fiscal year that begins in February 2021 and each
fiscal year thereafter. The grant level and terms for each such grant shall be
established by the Compensation Committee in its sole discretion. It is expected
that the grant date fair value (as determined by the Company based on its usual
equity award valuation methodology and assumptions) of the target number of
shares subject to the award or awards that you are granted in each year will
have a value, in the aggregate, of not less than One Million Dollars
($1,000,000).

 

(j) Long-Term Incentive Grants Subject to Availability of Shares. You
acknowledge and understand that the Parent does not have, as of the date hereof,
a sufficient number of shares authorized in order to make the performance share
grants set for in Sections 1(h) and 1(i). The availability of such shares is
subject to approval by Parent’s stockholders of additional authorized shares. In
the event that any of the awards under Section 1(h) become fully vested prior to
such approval, you will be eligible for cash payments in lieu of the applicable
shares in an amount equivalent to the value of such vested awards, under the
terms of your Restricted Stock Unit Award Agreements.

 



3

 

 

(k) Additional Cash Performance Incentive. During the Period of Employment, you
will be eligible for a performance incentive payable in cash (the “Cash
Performance Incentive”) as follows:

 

    (i) If, at any time from and including the 6 month anniversary of the
Effective Date and to and including the 18 month anniversary of the Effective
Date (the “Test Period”), the Average Market Capitalization (as defined in
Section 3(f) below) of the Company exceeds the thresholds specified below, you
shall be entitled to receive the amounts specified below as a cash performance
incentive:

 



 

Average Market Capitalization Threshold  Cumulative Payment1  $50.0 million 
$65,000  $75.0 million  $175,000  $100.0 million  $275,000 

 

 

For example, during the Test Period, if (x) the highest Average Market
Capitalization of the Company achieved on any trading day is $51.0 million, you
will be entitled to $65,000, (y) the highest Average Market Capitalization of
the Company achieved on any trading day is $76.0 million, you will be entitled
to a total of $175,000 and (z) the highest Average Market Capitalization
achieved on any trading day is $101.0 million, you will be entitled to a total
of $275,000, regardless of whether the Average Market Capitalization was lower
at some other time during the Test Period.

      (ii) The Cash Performance Incentive shall be paid with the next payment of
Base Salary due following the achievement of the applicable Average Market
Capitalization Threshold(s). For the avoidance of doubt, no Cash Performance
Incentive shall be payable with respect to any achievement of any Average Market
Capitalization Threshold occurring prior to or following the Test Period and the
total of all Cash Performance Incentive payments shall in no circumstances
exceed $275,000.

 



 

 

1 Inclusive of payments already made with respect to any lower threshold.



 



4

 

 

2.  Termination and Severance.

 

(a)  Termination. Your employment by the Company may be terminated by the
Company: (i) immediately upon notice, with Cause (as defined below), or
(ii) with no less than thirty (30) days’ advance written notice to you, without
Cause, or (iii) immediately in the event of your Disability (as defined below)
or your death. In the event that you are provided with notice of termination
without Cause pursuant to clause (ii) above, the Company will have the option to
place you on administrative leave during the notice period. You may terminate
your employment by the Company: (x) with Good Reason (as defined below) with no
less than seven (7) days’ advance written notice to the Company or (y) for any
reason with no less than thirty (30) days’ advance written notice to the
Company. Any termination of your employment (by you or by the Company) must be
communicated by written notice from the terminating party to the other party.
Such notice of termination must be hand delivered (if to the Company, to the
Company’s General Counsel) and must indicate the specific provision(s) of this
Agreement relied upon in effecting the termination. The date your employment by
the Company terminates is referred to herein as your “Severance Date.”

 

(b)  Benefits upon Termination. Regardless of the reason for the termination of
your employment with the Company, in connection with such termination the
Company will pay you (on or within 30 days following your Severance Date) your
accrued but unpaid Base Salary as of the date of termination, any annual
incentive bonuses earned but not yet paid for any completed full fiscal year
immediately preceding the employment termination date, any earned benefits to
which you are entitled as of the date of termination pursuant to the terms of
any compensation or benefit plan to the extent permitted by such plans, your
accrued and unused vacation (if any) and you will be entitled to any benefits
that are due to you under the Company’s 401(k) plan in accordance with the terms
of that plan, and if the termination of your employment occurs due to your death
or disability prior to the end of any fiscal year, a pro rata annual incentive
bonus for such fiscal year in which employment termination occurs (based on
actual business days in such fiscal year prior to such employment termination,
divided by total annual business days) determined and paid based on actual
performance achieved for such fiscal year against the performance goals for that
fiscal year. Upon termination, the terms and conditions applicable to any stock
incentive awards will control as to the consequences of a termination of your
employment on those awards; provided that upon termination by the Company
without Cause (as defined below) or termination by you with Good Reason, you
will in all events be entitled to the benefits of any time-vested shares as to
which the required period of service has been completed prior to termination and
the benefits of any performance-vested shares as to which annual performance
goals have been satisfied prior to termination. In addition to the foregoing, if
your employment with the Company terminates as a result of a termination by the
Company of your employment without Cause or if you terminate your employment
with Good Reason, you will (subject to the other conditions set forth in
Section 2(c) below) be entitled to receive, subject to tax withholding and other
authorized deductions, an aggregate amount equal to one and one-half (1.5) times
your Base Salary as in effect on the Severance Date (the “Severance Benefit”).
Subject to Section 5, the Company will pay this benefit to you in substantially
equal installments (each in the applicable fraction of the aggregate benefit) in
accordance with the Company’s standard payroll practices over a period of twelve
(12) months, with the first installment payable in the month following the month
in which your Separation from Service (as such term is defined below) occurs;
provided however, that notwithstanding anything to the contrary in this
Agreement, upon your acceptance of employment with another employer (x) that
constitutes a consulting engagement, part time employment or similar employment
without a package of benefits customary for full time employment, any remaining
installments of the Severance Benefit shall be reduced dollar for dollar by the
amount of pro rata annual compensation that the you receive from your new
employer and (y) that constitutes full time employment with a package of
benefits customary for full time employment, your entitlement to any remaining
installments of the Severance Benefit shall terminate and such amounts shall no
longer be payable. The Company shall arrange for you to continue to participate
(through COBRA or otherwise), on substantially the same terms and conditions as
in effect for you (including any required contribution by the Company)
immediately prior to such termination, in the medical, dental, disability and
life insurance programs provided to the you pursuant to Section 1(g) hereof
until the earlier of (i) the end of the 12 month period beginning on the
effective date of the your termination of employment hereunder, or (ii) such
time as the you are eligible to be covered by comparable benefit(s) of a
subsequent employer. You agree to notify the Company promptly if and when you
begin employment with another employer and if and when you become eligible to
participate in any benefit or other welfare plans, programs or arrangements of
another employer.

 



5

 

 

(c)  Conditions for Receipt of Severance Benefit. Notwithstanding anything to
the contrary herein, if the Severance Benefit is otherwise due to you and, at
any time, you breach any obligation under Section 6 of this Agreement, from and
after the date of such breach and not in any way in limitation of any right or
remedy otherwise available to the Company, you will no longer be entitled to,
and the Company will no longer be obligated to pay, any remaining portion of the
Severance Benefit. In addition, in order to receive any Severance Benefit, you
must, upon or promptly following (and in all events, within twenty-one (21) days
of, unless a longer period of time is required by applicable law) your Severance
Date, provide the Company with a customary separation agreement which shall
contain a valid, executed general release agreement in a form reasonably
acceptable to the Company, and such release shall have not been revoked. In the
event a period longer than twenty-one (21) days is required by applicable law,
then the first installment of the Severance Benefit shall remain payable in the
month following the month in which your Separation from Service (as such term is
defined below) occurs, provided that if you fail to provide the Company with the
executed general release agreement described above (or have otherwise revoked
the release), any further installments of the Severance Benefit shall cease at
such time and shall no longer be payable to you. You agree and acknowledge that
such separation agreement may contain additional customary restrictive
covenants, including, without limitation, non-solicitation covenants and
non-disparagement covenants.

 

(d)  Exclusive Remedy. You agree that should your employment by the Company
terminate for any reason, the payments and benefits contemplated by this
Agreement and, if applicable, the Change In Control Letter Agreement, with
respect to the circumstances of such termination shall constitute the exclusive
and sole remedy for any such termination of your employment and you agree not to
assert or pursue any other remedies, at law or in equity, with respect to any
termination of employment. You agree that, in the event of a termination of your
employment, you are not and will not be entitled to severance benefits under any
other agreement, plan, program, or policy of the Company.

 

3.  Certain Defined Terms. As used in this Agreement, the following terms shall
be defined as follows:

 

(a)  “Cause” shall mean that one or more of the following has occurred: (i) you
have been convicted of or pleaded no contest to a felony (under the laws of the
United States or any relevant state, or a similar crime or offense under the
applicable laws of any relevant foreign jurisdiction); (ii) you have engaged in
acts of fraud, dishonesty or other acts of material misconduct in the course of
your duties; (iii) your abuse of narcotics or alcohol that has or may reasonably
harm the Company; (iv) any violation by you of the Company’s written policies;
(v) your failure to perform or uphold your duties and/or you fail to comply with
reasonable directives of the Parent’s Board of Directors, as applicable; or
(vi) any breach by you of any provision of Section 6, or any material breach by
you of this Agreement or any other contract you are a party to with the Company.
Any determination of Cause by the Company will be made by a resolution approved
by a majority of the members of the Board, provided that no such determination
may be made until you have been given written notice detailing the specific
event constituting such Cause and a period of thirty (30) days following receipt
of such notice to cure such event (if susceptible to cure), and, if such event
is not curable or is not cured, an opportunity to meet with the Chair of the
Board (or another designee of the Board) to discuss the specific circumstances
alleged to give rise to the Cause event. Subject to your right to cure and/or
meet with the Chair or other Board designee, if your employment is terminated
for Cause, the termination shall take effect on the effective date of such
termination as specified in the written notice of such termination delivered to
you. 

 



6

 

 

(b)  “Disability” shall mean a physical or mental impairment which renders you
unable to perform the essential functions of your employment with the Company,
even with reasonable accommodation that does not impose an undue hardship on the
Company, for more than 180 days in any 12-month period, unless a longer period
is required by federal or state law, in which case that longer period would
apply.

 

(c)  “Separation from Service” occurs when you die, retire, or otherwise have a
termination of employment with the Company that constitutes a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h)(1),
without regard to the optional alternative definitions available thereunder.

 

(d)  “Good Reason” shall mean the following events without your express written
consent: (i) the assignment to you by the Board of any duties or
responsibilities which are materially inconsistent with your position as
President and Chief Executive Officer or a material reduction in duties and
responsibilities exercised by you, or a loss of the title of President and/or
Chief Executive Officer, except in connection with the termination of employment
for Cause or Disability or death, (ii) a relocation of the headquarters of the
Company outside of the Houston metropolitan area that requires a relocation by
you of greater than 50 miles, (iii) a reduction in your Base Salary or Annual
Bonus as in effect from time to time, (iv) you are removed from the Board or the
Board fails to nominate you for election to the Board of Directors at an annual
meeting of shareholders (in each case other than solely due to (x) any future
stock exchange or other legal requirement prohibiting management directors, (y)
the failure of the requisite stockholders to elect you following your nomination
or (z) a proposal by shareholders not approved or supported by the Board that is
approved at the annual meeting of shareholders and precludes your election) or
(v) any material breach by the Company of any provision of this Agreement, the
Change in Control Letter Agreement, or any equity grant agreements as provided
herein which is not cured to your reasonable satisfaction within thirty (30)
days after written notice has been provided to the Company.

 

(e) “Market Capitalization” shall mean, as of any trading day, the product of
(x) the aggregate number of shares of common stock of the Company outstanding at
market close on such day and (y) the closing price of a share of Parent’s common
stock on The Nasdaq Stock Market on such day.

 

(f) “Average Market Capitalization” shall mean, as of any date of determination,
the quotient obtained by dividing (x) the sum obtained by adding together the
Market Capitalization of the Company for each trading day during the immediately
preceding 30 trading day period completed prior to such date over (y) 30.

 



7

 

 

(g) “Change in Control Letter Agreement” shall mean the letter agreement between
the Parent and you of even date herewith, providing for certain contingent
benefits in connection with a change in control of the Company.

 

4.  Limitation on Benefits. In the event that the payment and other benefits
provided for in this Agreement, in the Change in Control Letter Agreement, or
otherwise payable to you (i) constitute "parachute payments" within the meaning
of Section 280G of the Code and (ii) but for this Section 4, would be subject to
the excise tax imposed by Section 4999 of the Code, then your payments and
benefits will be either:

 

(a) delivered in full, or

 

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by you on an after-tax basis, of the greatest amount of severance
benefits, notwithstanding that all or some portion of such severance benefits
may be taxable under Section 4999 of the Code.

 

If a reduction in severance and other payments and benefits constituting
"parachute payments" is necessary so that benefits are delivered to a lesser
extent, reduction will occur in the following order: (i) reduction of cash
payments; (ii) cancellation of awards granted "contingent on a change in
ownership or control" (within the meaning of Code Section 280G), (iii)
cancellation of accelerated vesting of equity awards, and (iv) reduction of
employee benefits. In the event that acceleration of vesting of equity award
compensation is to be reduced, such acceleration of vesting will be cancelled in
the reverse order of the date of grant of your equity awards.

 

If requested by you in connection with a Change of Control, a determination
required under this Section 4 will be made in writing by the Company’s
independent public accountants engaged by the Company for general audit purposes
immediately prior to the Change in Control (the "Accountants"), whose good faith
determination will be conclusive and binding upon you and the Company for all
purposes. If the independent registered public accounting firm so engaged by the
Company is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, or if such firm otherwise cannot perform the
calculations, the Company shall appoint a nationally recognized independent
registered public accounting firm to make the determinations required hereunder.
For purposes of making the calculations required by this Section 4, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and you will furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company will bear all costs the Accountants may reasonably incur in
connection with any calculations contemplated by this section.

 



8

 

 

5.  Section 409A. It is intended that any amounts payable under this Agreement
and the Company’s and your exercise of authority or discretion hereunder shall
comply with and avoid the imputation of any tax, penalty or interest under
Section 409A of the Code. This Agreement shall be construed and interpreted
consistent with that intent. If you are a “specified employee” within the
meaning of Treasury Regulation Section 1.409A-1(i) as of the date of your
Separation from Service and you are entitled to the Severance Benefit, you shall
not be entitled to any payment or benefit pursuant to Section 2(b) until the
earlier of (i) the date which is six (6) months after your Separation from
Service for any reason other than your death, or (ii) the date of your death.
The provisions of the preceding sentence shall only apply if, and to the extent,
required to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A of the Code. Any amounts otherwise payable to you upon or in the
six (6) month period following your Separation from Service that are not so paid
by reason of such 6-month delay provision shall be paid (without interest) as
soon as practicable (and in all events within thirty (30) days) after the date
that is six (6) months after your Separation from Service (or, if earlier, as
soon as practicable, and in all events within thirty (30) days, after the date
of your death).

 

6.  Protective Covenants.

 

(a)    Confidential Information.

 

(i)  You shall not disclose or use at any time, either during the Period of
Employment or thereafter, any Trade Secrets and Confidential Information (as
defined below) of which you become aware, whether or not such information is
developed by you, except to the extent that such disclosure or use is directly
related to and required by your performance in good faith of duties for the
Company. You will take all appropriate steps to safeguard Trade Secrets and
Confidential Information in your possession and to protect it against
disclosure, misuse, espionage, loss and theft. You shall deliver to the Company
at the termination of your employment, or at any time the Company may request,
all memoranda, notes, plans, records, reports, computer tapes and software and
other documents and data (and copies thereof) relating to the Trade Secrets and
Confidential Information or the Work Product (as hereinafter defined) of the
business of the Company or any of its affiliates which you may then possess or
have under your control. Notwithstanding the foregoing, you may truthfully
respond to a lawful and valid subpoena or other legal process, but shall give
the Company the earliest possible notice thereof.

 



9

 

 

(ii)  For purposes of this Agreement, “Trade Secrets and Confidential
Information” means information that is not generally known to the public and
that is used, developed or obtained by the Company in connection with its
business, including, but not limited to, information, observations and data
obtained by you while employed by the Company or any predecessors thereof
concerning (i) the business or affairs of the Company (or such predecessors),
(ii) products or services, (iii) fees, costs and pricing structures,
(iv) designs, (v) analyses, (vi) drawings, photographs and reports,
(vii) computer software, including operating systems, applications and program
listings, (viii) flow charts, manuals and documentation, (ix) data bases,
(x) accounting and business methods, (xi) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (xii) customers and clients and customer or client lists,
(xiii) other copyrightable works, (xiv) all production methods, processes,
technology and trade secrets, and (xv) all similar and related information in
whatever form. Trade Secrets and Confidential Information will not include any
information that has been published (other than a disclosure by you in breach of
this Agreement) in a form generally available to the public prior to the date
you propose to disclose or use such information. Trade Secrets and Confidential
Information will not be deemed to have been published merely because individual
portions of the information have been separately published, but only if all
material features comprising such information have been published in
combination.

  

(iii)  For purposes of this Agreement, “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable, copyrightable, registerable as a trademark, reduced
to writing, or otherwise) which relates to the Company’s or any of its
affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by you
(whether or not during usual business hours, whether or not by the use of the
facilities of the Company or any of its affiliates, and whether or not alone or
in conjunction with any other person) while employed by the Company (including
those conceived, developed or made prior to the Effective Date) together with
all patent applications, letters patent, trademark, trade name and service mark
applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing. All Work Product that you may have
discovered, invented or originated during your employment by the Company or any
of its affiliates prior to the date hereof, that you may discover, invent or
originate during your employment or at any time following the termination of
your employment with the Company, shall be the exclusive property of the Company
and its affiliates, as applicable, and you hereby assign all of your right,
title and interest in and to such Work Product to the Company or its applicable
affiliate, including all intellectual property rights therein. You shall
promptly disclose all Work Product to the Company, shall execute at the request
of the Company any assignments or other documents the Company may deem necessary
to protect or perfect its (or any of its affiliates’, as applicable) rights
therein, and shall assist the Company, at the Company’s expense, in obtaining,
defending and enforcing the Company’s (or any of its affiliates’, as applicable)
rights therein. You hereby appoint the Company as your attorney-in-fact to
execute on your behalf any assignments or other documents deemed necessary by
the Company to protect or perfect the Company, the Company’s (and any of its
affiliates’, as applicable) rights to any Work Product.

 



10

 

 

(b)  Restriction on Competition. During your employment with the Company and
twelve (12) months following the termination of your employment with the Company
(regardless of the reason for such termination and regardless of whether or not
you are entitled to the Severance Benefit) (the “Restricted Period”), you shall
not directly or indirectly, individually or on behalf of any other person or
entity, manage, participate in, work for, consult with, render services for, or
take an interest in (as an owner, stockholder, partner or lender) any
Competitor. For purposes of this Agreement, “Competitor” means a Person that at
any time during the period of time during which you are employed by the Company,
or any time during the Restricted Period engages, within North America (the
“Restricted Geography”) in the business of operating retail stores and/or
websites for the sale of women’s apparel, jewelry, accessories, gifts, greeting
cards, picture frames and related items or any other business that the Company
is engaged in, or reasonably anticipates becoming engaged in. As used herein,
the term ‘retail stores’ shall not include: (i) stores that are operated in
thirty-thousand or greater square feet; (ii) department stores such as Macy’s,
Dillard’s, JCPenney, Nordstrom, Target, Walmart etc.; and (iii) the following
named stores; Burlington Coat Factory, Marshall’s, Dollar General, Family
Dollar, DSW, FootLocker, and Dick’s Sporting Goods. The parties hereto agree
that the Company intends to engage in business in additional geographies within
North America, even if it does not currently do so, and therefore the scope of
the foregoing is reasonable. Nothing herein shall prohibit you from being a
passive owner of not more than 2% of the outstanding stock of any class of a
corporation which is publicly traded, so long as you have no active
participation in the business of such corporation. The term “Person” as used in
this Agreement shall be construed broadly and shall include, without limitation,
an individual, a partnership, a limited liability company, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization and a governmental entity or any department, agency or political
subdivision thereof. 

 

(c)  Non-Solicitation of Employees and Consultants. During your employment with
the Company and during the Restricted Period, you will not, and should be
enjoined (if necessary) from being able to directly or indirectly through any
other Person: (i) induce or attempt to induce any employee or independent
contractor of the Company or any affiliate of the Company to leave the employ or
service, as applicable, of the Company or such affiliate, or in any way
interfere with the relationship between the Company or any such affiliate, on
the one hand, and any employee or independent contractor thereof, on the other
hand, or (ii) hire any person who was an employee of the Company or any
affiliate of the Company until twelve (12) months after such individual’s
employment relationship with the Company or such affiliate has been terminated.

 

(d)  Non-Solicitation of Customers; Non-Disparagement. During your employment
with the Company and during the Restricted Period, you will not, and should be
enjoined (if necessary) from being able to directly or indirectly through any
other Person: (i) influence or attempt to influence customers, vendors,
suppliers, licensors, lessors, joint venturers, associates, consultants, agents,
or partners of the Company or any affiliate of the Company to divert their
business away from the Company or such affiliate; and (ii) interfere with,
disrupt or attempt to disrupt the business relationships, contractual or
otherwise, between the Company or any affiliate of the Company, on the one hand,
and any of its or their customers, suppliers, vendors, lessors, licensors, joint
venturers, associates, officers, employees, consultants, managers, partners,
members or investors, on the other hand.

 



11

 

 

You agree that you will not disparage, ridicule or criticize the Company or its
affiliates and its and their present and former employees, directors and
officers, or make any remarks or statements that could reasonably be construed
as disparaging, ridiculing or criticizing any of them; provided, however, the
foregoing shall not prohibit you from giving truthful testimony in any legal
proceeding pending before any agency or court of the United States or state
government or in any arbitration proceeding relating to this Agreement. The
Company agrees that it and its subsidiaries, employees, directors and agents
will not disparage, ridicule or criticize you, or make any remarks or statements
that could reasonably be construed as disparaging, ridiculing or criticizing
you; provided, however, the foregoing shall not prohibit the Company and its
subsidiaries, employees, directors and agents from giving truthful testimony in
any legal proceeding pending before any agency or court of the United States or
state government or in any arbitration proceeding relating to this Agreement.

 

(e)  Understanding of Covenants. You acknowledge and agree that the Company
would not have entered into this Agreement, providing for severance protections
to you on the terms and conditions set forth herein, but for your agreements
herein. You agree that the foregoing covenants set forth in this Section 6 (the
“Restrictive Covenants”) are reasonable, including in temporal and geographical
scope, and in all other respects, and necessary to protect the Company’s and its
affiliates’ Trade Secrets and Confidential Information, good will, stable
workforce, and customer relations. The parties hereto intend that Restrictive
Covenants shall be deemed to be a series of separate covenants, one for each
county or province of each and every state or jurisdiction within the Restricted
Area and one for each month of the Restricted Period. You understand that the
Restrictive Covenants may limit your ability to earn a livelihood in a business
similar to the business of the Company and any of its affiliates, but you
nevertheless believe that you have received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (given your education, skills and
ability), you do not believe would prevent you from otherwise earning a living.
You agree that the Restrictive Covenants do not confer a benefit upon the
Company disproportionate to your detriment. 

 

(f)  Enforcement. You agree that a breach by you of any of the covenants in this
Section 6 would cause immediate and irreparable harm to the Company that would
be difficult or impossible to measure, and that damages to the Company for any
such injury would therefore be an inadequate remedy for any such breach.
Therefore, you agree that in the event of any breach or threatened breach of any
provision of this Section 6, the Company shall be entitled, in addition to and
without limitation upon all other remedies the Company may have under this
Agreement, at law or otherwise, to obtain specific performance, injunctive
relief and/or other appropriate relief (without posting any bond or deposit) in
order to enforce or prevent any violations of the provisions of this Section 6,
or require you to account for and pay over to the Company all compensation,
profits, moneys, accruals, increments or other benefits derived from or received
as a result of any transactions constituting a breach of this Section 6, if and
when final judgment of a court of competent jurisdiction is so entered against
you.

 

7.  Withholding Taxes. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

 



12

 

 

8.  Successors and Assigns. This Agreement is personal to you and without the
prior written consent of the Company shall not be assignable by you otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by your legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.

 

9.  Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF TEXAS OR
ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN
THE STATE OF TEXAS TO BE APPLIED.

 

10.  Severability. If any provision of this Agreement is found by any court of
competent jurisdiction to be invalid or unenforceable for any reason, such
finding shall not affect, impair or invalidate the remainder of this Agreement.
If any aspect of any restriction herein is too broad or restrictive to permit
enforcement to its fullest extent, you and the Company agree that any court of
competent jurisdiction shall modify such restriction to the minimum extent
necessary to make it enforceable and then enforce the provision as modified.

 

11.  Entire Agreement, Amendment and Waiver. This Agreement constitutes the
entire agreement between you and the Company with respect to the subject matter
hereof and supersedes any and all prior or contemporaneous oral or written
communications respecting such subject matter. This Agreement shall not be
modified, amended or in any way altered except by written instrument signed by
you and by an officer of the Company duly authorized by Parent’s Board of
Directors to execute such instrument. A waiver by either party hereto of any
rights or remedies hereunder on any occasion shall not be a bar to the exercise
of the same right or remedy on any subsequent occasion or of any other right or
remedy at any time.

 

12.  Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT. 

 

13.  Remedies. Each of the parties to this Agreement and any such person or
entity granted rights hereunder whether or not such person or entity is a
signatory hereto shall be entitled to enforce its rights under this Agreement
specifically to recover damages and costs for any breach of any provision of
this Agreement and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that each party
may in its sole discretion apply to any court of law or equity of competent
jurisdiction for specific performance, injunctive relief and/or other
appropriate equitable relief (without posting any bond or deposit) in order to
enforce or prevent any violations of the provisions of this Agreement. If any
civil action or legal proceeding is brought for the enforcement of this
Agreement or because of an alleged dispute, breach, default or misrepresentation
in connection with any provisions of this Agreement, the successful or
prevailing party or parties shall be entitled to recover reasonable attorneys’
fees, court costs and all expenses incurred in that civil action, arbitration or
legal proceeding, in addition to any other relief to which such party or parties
may be entitled whether or not taxable as cost.

 



13

 

 

14.  Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument.

 

15. Mediation. Each of the parties agrees that for a period of ten (10) business
days they will negotiate in good faith to resolve any dispute arising under this
Agreement and if such good faith negotiations fail, that prior to commencing any
claims for breach of this Agreement (except to pursue injunctive relief) to
submit, for a period of sixty (60) days, to voluntary mediation before a jointly
selected neutral third party mediator under the auspices of JAMS New York
Resolution Center (or any successor location), pursuant to the procedures of
JAMS Mediation Rules conducted in the State of New York

 

[Signature page follows]

 



14

 

 

IN WITNESS WHEREOF, you and the Company have executed this Agreement as of
February 10, 2020.

 

  Francesca’s Services Corporation   a Texas corporation   Francesca’s
Collections, Inc.   a Texas corporation   Francesca’s Holdings Corporation   a
Delaware corporation         By:   /s/ Cindy Thomassee     Cindy Thomassee, CFO
        AGREED BY:         /s/ Andrew Clarke     Andrew Clarke    

 



15

 

